                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                             3:14-cr-00107-RJC

 USA                                       )
                                           )                    ORDER
       vs.                                 )
                                           )
 DOMINIC SMITH                             )
                                           )



       THIS MATTER is before the Court upon letters of the defendant pro se

requesting a reduction of his restitution amount. (Doc. Nos. 42, 45).

       On November 16, 2015, the Court ordered Mr. Smith to pay $724,408.79 in

restitution to numerous victims based on his involvement in wire fraud in

connection with telemarketing. (Doc. No. 29: Amended Judgment at 4-5). The Court

gave notice that other defendants could be held jointly and severally liable for all or

part of Mr. Smith’s restitution obligation and ordered that Mr. Smith’s liability for

restitution would cease when a victim received full restitution. (Id. at 5).

       On February 17, 2017, the Court ordered Felecia R. Lindo to pay $292,900 in

restitution based on her involvement in wire fraud in connection with

telemarketing. (Case No. 3:16-cr-224, Doc. No. 47: Judgment at 4). The Court gave

notice in her case also that other defendants could be held jointly and severally

liable for all or part of Ms. Lindo’s restitution obligation and ordered that her

liability for restitution would cease when a victim received full restitution. (Id. at 5).

Although the three victims in Ms. Lindo’s Judgment are among the victims in Mr.


                                               1

         Case 3:14-cr-00107-RJC Document 46 Filed 03/02/21 Page 1 of 2
Smith’s Judgment, the Court did not specifically order that she was jointly and

severally liable for restitution with him.

       In the instant letters, Mr. Smith suggests that his restitution amount should

be reduced based on the subsequent sentencing of Ms. Lindo. (Doc. No. 42 at 1).

However, joint and several liability means that each of Mr. Smith and Ms. Lindo is

individually responsible for the full amount of restitution ordered. See Liability,

Joint and Several Liability, Black’s Law Dictionary (8th ed. 2004). Mr. Smith’s

obligation would only be reduced if and when a victim receives full restitution.

(Doc. No. 29: Amended Judgment at 5). Because he has not shown that any victim

has received full restitution, he is not eligible for a reduction at this time.

       IT IS, THEREFORE, ORDERED, that the defendant’s requests to reduce his

restitution amount, (Doc. No. 42, 45), are DENIED without prejudice.

 Signed: March 2, 2021




                                             2

          Case 3:14-cr-00107-RJC Document 46 Filed 03/02/21 Page 2 of 2
